DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment filed on 008/20/2021. Claims 5-7 were previously cancelled by the amendment of 07/20/2020. Claim 2 has been cancelled and claims 1, 3, 8, 12 and 16 have been amended by the amendment of 08/20/2021.  The pending claims 1, 3, 4 and 8-19 are now allowed.

Response to Amendment/Argument
In response to the amendment and argument filed on 08/20/2021, the following actions have been taken:
The objection to claims 1-4 and 8-19 for minor informalities indicated in the non-final office action mailed on 06/21/2021 is withdrawn.
The art rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Ericsson (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711501) indicated in the non-final office action mailed on 06/21/2021 is withdrawn. 
The art rejections of claims 8/1, 12/1 and 16/1 under 35 U.S.C. 103 as being unpatentable over Ericsson (3GPP TSG RAN WG1 NR Ad-Hoc#2 R1-1711501) in view of SUZUK et al. (US patent publication number 2019/0075492, SUZUKI hereinafter) indicated in the non-final office action mailed on 06/21/2021 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633